DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-6 of U.S. Application 17/001,960 filed on November 02, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claim 1 has been entered.
Claims 4-6 has been added. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 11/02/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: wherein the opposing portion of the conductive member is a part of the conductive member, and is continuously integrated with the conductive member; and the magneto electric converter is opposed to a hollow portion arranged in the opposing portion having the annular shape via the gap in the intersecting direction in combination with the other limitations of the claim. 

Claims 2-6 are also allowed as they depend on allowed claim 1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Racz et al (USPGPub 200701644727): discloses a device for measuring current. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868